DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Application Data Sheet
The Application Data Sheet filed 27 May 2021 lists the applicant as Pointswatch Systems LLC.  It is believed that the correct applicant name is Pointwatch Systems LLC.  The applicant should consider filing a corrected Application Data Sheet.
Priority
The present application is a continuation of application 15/609,482, filed on 31 May 2017, and which claims the benefit of provisional application 62/343,759, filed on 31 May 2016.  A review of provisional application shows that the claimed subject matter is not fully disclosed in provisional application 62/343,759.  All material not disclosed in the '759 application, including at least the structure and features of the sensor as shown in figure 2A, are only afforded an effective filing date of 31 May 2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of United States Patent 11,048,279.  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 2 fully anticipate pending claims 1-3.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,042,497
Maltby
United States Patent 6,138,508
Hannan et al.
United States Patent 6,383,369
Elston
United States Patent 8,552,752
Qui
United States Patent 10,919,3071
Dorsett et al.
United States Patent Application Publication 2008/0134779
Tung et al.
ServersCheck Unboxing Video of a Gateway Computing Unit and
External Sensor www.youtube.com/watch?v=MEr5hw75-A0
ServersCheck

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless -
(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dorsett et al.
With regard to the claims the phrase "a shifting rate of capacitance change as a liquid level of the liquid varies with respect to each capacitance sensor, wherein the shifting rate is the greatest at the center of each capacitance sensor " is interpreted to mean each capacitance sensor is not rectangular and has a maximum width at essentially its mid-height.  Furthermore, the phrase "configured to be disposed in a liquid" is an intended use statement.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.

    PNG
    media_image1.png
    448
    623
    media_image1.png
    Greyscale
	With regard to claims 1, 2, and 4 Dorsett et al. teach a liquid level sensor comprising multiple capacitance sensors (reference items 10(1), 10(2)...10(n)).  The capacitance sensors are disposed at different heights within at least one liquid handling element.  These capacitance sensors are essentially isosceles triangles with a maximum width at about the mid-height of each sensor.  As a result, Dorsett et al.'s liquid level sensor provides a shifting rate of capacitance change as a liquid level varies with respect to each capacitance sensor, and the shifting rate is the greatest at the center of each capacitance sensor.  Dorsett et al. discloses using the capacitance to determine the liquid level.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsett et al. as applied to claim 2 above, and further in view of Tung et al.
Dorsett et al. teach a capacitance-based sensor for detecting the level of a liquid.  Dorsett et al. do not teach that the liquid level sensor has a temperature sensor.  Tung et al. teach that it is known to provide a liquid level sensor (reference item 1) having a substrate (reference item 10), capacitance-based sensing electrodes (reference items 20 and 22), and a temperature sensor (reference item 26).  The temperature sensor is used to correct the measurements.  See paragraph 17:
The solution storage vessel 50 contains solution 52, while the solution metering apparatus 1 is placed in the depth measuring space therein for measuring the height, density, concentration or other characteristics of the solution, and sends the message received through the connector 40. When the temperature in the solution storage vessel 50 changes, the temperature sensor 26 detects the change and sends out the message through the connector 40 so as to take possible measuring error brought about by temperature change into consideration.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Dorsett et al. with the teachings of Tung et al. in order to provide a temperature sensor for the predicable benefit of compensating/correcting the measured capacitance as a result of temperature changes.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsett et al. as applied to claim 2 above, and further in view of Hannan et al. and Qui.

    PNG
    media_image2.png
    223
    193
    media_image2.png
    Greyscale
Dorsett et al. teach a capacitance-based sensor for detecting the level of a liquid.  Dorsett et al. do not teach that the capacitance sensors are shaped with 45° angles.  Hannan et al. teach that it is known to provide a capacitance-based sensor for detect the level of a liquid.  The capacitance sensors (reference items 14a1, 14a2...) are parallelograms, but are not shown with 45° angles.  From Qui it is known to provide a capacitance-based sensor having capacitance sensors (reference items E1, E2...E6).  Importantly, Qui states that capacitance sensors can be of any shape.  See at least column 8 (lines 9-15).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Dorsett et al. with the teachings of Hannan et al. and Qui to form the capacitance sensors as parallelograms with 45° angles as this amounts to simple change in shape that any person of ordinary skill in this art could produce.  Furthermore, the parallelogram with 45° angles would have a maximum width at about the mid-height of each sensor similarly to the isosceles triangles, and would also provide a continuous measurement of the level of the liquid.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maltby in view of Dorsett et al. 
Maltby teaches a monitoring system for monitoring a liquid handling system; i.e., a septic system.  The monitoring system comprises at least one liquid level sensor (reference item 30) located in a perforated tube (reference item 32); i.e., a tube having at least one hole formed in its sidewall.  The liquid level sensor is used to determine the level of a liquid in the handling system.  See column 2 (lines 55-60):
The sensors include a first RF admittance sensing probe 30 which includes a probe electrode which extends below the drain field 18 in a perforated pipe 32 so as to sense when the water table rises within a predetermined distance from the bottom of the drain field 28.
It is noted that RF admittance is a form of capacitance measuring that relies on the change in dielectric between two electrodes.
Maltby does not teach the specifics of the sensing probe.  Dorsett et al. teach a liquid level sensor comprising multiple capacitance sensors (reference items 10(1), 10(2)...10(n)).  The capacitance sensors are disposed at different heights within at least one liquid handling element.  These capacitance sensors are essentially isosceles triangles with a maximum width at about the mid-height of each sensor.  As a result, Dorsett et al.'s liquid level sensor provides a shifting rate of capacitance change as a liquid level varies with respect to each capacitance sensor, and the shifting rate is the greatest at the center of each capacitance sensor.  Dorsett et al. discloses using the capacitance to determine the liquid level.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Maltby in order to use Dorsett et al.'s capacitance-based sensor as this amounts to simply using a known liquid level sensor for its intended purpose of measuring the level of a liquid, and the use of this known liquid level sensor provides no new or otherwise unexpected result.  
Claims 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maltby in view of Elston and ServersCheck.
With regard to claims 7, 8, 14, and 15 Maltby teaches a monitoring system for monitoring a liquid handling system; i.e., a septic system.  The monitoring system comprise several liquid sensors (reference items 30, 34, 38, 44, and 50) disposed in the liquid handling system.  The liquid handling system also has at least one liquid handling element such as a pump (reference item 20).  The sensors and the pump are coupled to pump control circuit/controller (reference item 42) and/or an alarm circuit (reference item 46).  The pump will control the liquid level and/or the liquid flow.
Maltby may not expressly teach a liquid handling element (pump) capable of sending data.  Elston teaches a liquid handling system having a pump (reference item 160) with a current sensor (reference item 415) that is coupled to a controller (reference item 180).  Elston further teaches:
In one illustrative embodiment, sensor 411 measures temperature and humidity within compost chamber 112, sensor 412 measures cubic feet per minute (cfm) of air movement, sensor 413 measures electrical current consumed and potential malfunction of exhaust fan 126, sensor 414 measures number of cycles pump 160 was turned on and potential malfunction of sensing device 161, sensor 415 measures electrical current consumed and potential malfunction of pump 160, sensor 416 measures electrical current consumed and potential malfunction of motor 136, and sensor 417 measures high water level and potential malfunction of pump 160 and/or sensing device 161.
That is, the pump can transmit data.  Additionally, Maltby teaches:
The RF admittance sensing probes 30, 34 and 38 are connected to associated probe circuitry 42 which is in turn connected to the pump 20. The pump control 42 activates the pump 20 in response to the output from the probes 30, 34 and 38 as will now be described.
The sewage or waste material flows through the conduit 10 into the septic tank 12 and the holding tank 14 on a demand basis regardless of the soil conditions. When the sensor probes 30, 34 and 38 indicate that the soil conditions in and around the drain field 28 are proper for soil absorption, i.e., the water table both false and actual are sufficiently low and the saturation in the drain field 28 is sufficiently low, the pump 20 will be activated by the pump circuitry 42 to transfer the liquid waste material from the storage site within the holding tank 14 from where it is discharged to the drain field 28.
If any of the sensors 30, 34 and 38 should detect a condition which renders the soil unsuitable for proper absorption of the liquid waste material, the pump 20 will be shut down and the tank 14 will be allowed to fill with discharge from the conduit 10. In order to prevent the overflow of the liquid waste material in the tank 14, a level sensor 44 and alarm 46 as better shown in FIG. 2b may be provided. When the high level alarm 46 is activated by a level 48 shown in FIG. 2b, appropriate action may be taken to remove the liquid waste material from the tank 12, e.g., a tank truck may be utilized to pump the tank 12 down to a low level and hauled away. Of course, the liquid waste material within the tank truck may be disposed of as by discharge into a municipal sewage system. A low level sensor 50 is also connected to the alarm 46 so as to permit the pump 20 to be shut down when there is no sewage in the holding tank.
That is, if certain conditions are met then the pump will operate to cause liquid to flow to a drain field (reference item 28).  If certain conditions are not met then the pump will not operate to cause fluid to flow to the drain field.  The above criteria constitute at least two rule triggering events based on the pump and sensor data.  Therefore, Maltby's pump control circuit/controller essentially functions as a gateway with a processor in that it performs the claimed functions of:
receive, at the processor, readings from the at least one sensor and data from the at least one liquid handling element;
identify, by the processor, at least one rule-triggering event indicated by at least one of the readings of the at least one sensor and the data from the at least one liquid handling element; and 
perform, by the processor, at least one action in response to identifying the at least one rule-triggering event, wherein performing the at least one action comprises directing the at least one liquid handling element by the processor to alter the liquid level, the liquid flow, or the combination thereof.
Maltby's pump control circuit/controller/gateway is not taught as performing the following claimed function:
report, by the processor, information describing the readings of the at least one sensor and the data from the at least one liquid handling element to at least one monitoring station through at least one network
ServersCheck teaches that it is known to provide a gateway computer between one or two external sensors and a computing environment.  The gateway computer can process and display the values measured by the external sensors.  As shown in the video the sensor data is reported to an external computer (a monitoring station) via a network.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Maltby with the teachings of Elston to provide a pump sensor so that the ump control circuit/controller can determine if the pump is activated, not activated, or has some possible malfunction.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Maltby with the teachings of ServersCheck in order to update the pump control circuit/controller/gateway to include sensor reporting via a network so that a remote user can be informed if there are problems with the liquid handling system; i.e., a septic system.   
With regard to claims 9 and 16 providing an override controller with the liquid handling element (pump) would have been obvious so that the pump can receive information from the gateway computer when the pump's sensor indicates a possible malfunction so that the pump can be shut down.
With regard to claims 10 and 17 ServersCheck shows that it is known to display "information describing the readings"; i.e., displaying the measured sensor data.
Claims 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maltby, Elston, and ServersCheck as applied to claims 7 or 14 above, and further in view of Dorsett et al.
With regard to claims 11, 12, 18, and 19 Maltby teaches a monitoring system for monitoring a liquid handling system; i.e., a septic system using rules as discussed above.  The monitoring system has RF admittance (capacitance-based) probes for measuring the level of the liquid.  Maltby does not teach the specifics of the probes.  However, Dorsett et al. teach a liquid level sensor comprising multiple capacitance sensors (reference items 10(1), 10(2)...10(n)).  The capacitance sensors are disposed at different heights within at least one liquid handling element.  These capacitance sensors are essentially isosceles triangles with a maximum width at about the mid-height of each sensor.  As a result, Dorsett et al.'s liquid level sensor provides a shifting rate of capacitance change as a liquid level varies with respect to each capacitance sensor, and the shifting rate is the greatest at the center of each capacitance sensor.  Dorsett et al. discloses using the capacitance to determine the liquid level.  That is, there will be a processor that will monitor the shifting rate of capacitance change so as to actually determine the liquid level.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Maltby, Elston, and ServersCheck with the teachings of Dorsett et al. in order to in order to use Dorsett et al.'s capacitance-based sensor as this amounts to simply using a known liquid level sensor for its intended purpose of measuring the level of a liquid, and the use of this known liquid level sensor provides no new or otherwise unexpected result.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maltby, Elston, ServersCheck, and Dorsett et al. as applied to claims 12 or 19 above, and further in view of Tung et al.
With regard to claims 13 and 20 Maltby, Elston, ServersCheck, and Dorsett et al. teach a monitoring system for monitoring a liquid handling system; i.e., a septic system using rules as discussed above.  The monitoring system has RF admittance/capacitance-based probes for measuring the level of the liquid.  Maltby, Elston, ServersCheck, and Dorsett et al. do not teach that the liquid level sensor has a temperature sensor.  Tung et al. teach that it is known to provide a liquid level sensor (reference item 1) having a substrate (reference item 10), capacitance-based sensing electrodes (reference items 20 and 22), and a temperature sensor (reference item 26).  The temperature sensor is used to correct the measurements.  See paragraph 17:
The solution storage vessel 50 contains solution 52, while the solution metering apparatus 1 is placed in the depth measuring space therein for measuring the height, density, concentration or other characteristics of the solution, and sends the message received through the connector 40. When the temperature in the solution storage vessel 50 changes, the temperature sensor 26 detects the change and sends out the message through the connector 40 so as to take possible measuring error brought about by temperature change into consideration.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Maltby, Elston, ServersCheck, and Dorsett et al. with the teachings of Tung et al. in order to provide a temperature sensor for the predicable benefit of compensating/correcting the measured capacitance as a result of temperature changes.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 United States Patent 10,919,307 to Dorsett et al. was not cited during prospection of parent application 15/609,482.  The teachings of Dorsett et al. appear to be relevant to independent claims 1 and 12 of the '482 application.